                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       NORTHERN DIVISION

JONATHAN E. MANWELL,

        Petitioner,                                                     Case No. 1:19-cv-12517

v.                                                                      Hon. Thomas L. Ludington
                                                                        Mag. J. David R. Grand
ROBERT VASHAW,

       Respondent.
_____________________________/

                            OPINION AND ORDER DISMISSING CASE
                              AND DENYING MOTIONS AS MOOT

         Petitioner Jonathan E. Manwell, a state prisoner incarcerated at the St. Louis Correctional

Facility in St. Louis, Michigan, filed pleadings on August 27, 2019. It appears that the pleadings

were intended to be an application for a writ of habeas corpus. 1 Specifically, Petitioner filed

motions to appoint counsel, to compel discovery, and to hold an evidentiary hearing. (ECF Nos.

3, 4, 5) The pleadings will be construed as an application for habeas relief. Because Petitioner has

not exhausted his claims in the state appellate courts, his case will be dismissed without prejudice

and the motions denied as moot.

                                                          I.

        Petitioner challenges his jury trial convictions in the Macomb County Circuit Court on

three counts of first-degree criminal sexual conduct, MCL § 750.520b(1)(b)(i) and (ii), and two

counts of second-degree criminal sexual conduct, MCL § 750.520c(1)(b)(i) and (ii). See People v.


1
 This case was docketed in error by the Clerk of Court as a civil rights complaint filed pursuant to 42 U.S.C. § 1983.
(ECF No. 1). Petitioner’s filings indicate his intent to seek habeas relief by making numerous references to 28 U.S.C.
§ 2254 and the Rules following that statute. (See Memo. of Law at ix, ECF No. 1, PageID.10 (Table of Authorities,
Federal); see also Mot. Appt. Counsel at 1, ECF No. 3, PageID.237; Mot. Compel Disc. at 1, ECF No. 4, PageID.242.)
Manwell, No. 333916, 2018 WL 1020182, at *1 (Mich. Ct. App. Feb. 22, 2018). Petitioner

acknowledges that the Michigan State Supreme Court has not yet ruled on his direct appeal. (Mot.

Compel Disc. at 5, ECF No. 4, PageID.246). A review of the Michigan Supreme Court docket in

Case No. 157563 confirms this fact.2, 3 Petitioner has failed to exhaust his state court remedies with

respect to all his claims.

        In general, a state prisoner seeking federal habeas relief must first exhaust his or her

available state court remedies before raising a claim in federal court. 28 U.S.C. § 2254(b) & (c);

Picard v. Connor, 404 U.S. 270, 275–78 (1971); Hannah v. Conley, 49 F.3d 1193, 1195 (6th Cir.

1995). A petition for a writ of habeas corpus filed by a state prisoner shall not be granted unless

the petitioner has exhausted his available state court remedies, there is an absence of available state

corrective process, or circumstances exist that render such process ineffective to protect the

petitioner’s rights. See Turner v. Bagley, 401 F.3d 718, 724 (6th Cir. 2005). A prisoner confined

pursuant to a Michigan conviction must raise each habeas issue in both the Michigan Court of

Appeals and the Michigan Supreme Court before seeking federal habeas corpus relief. Hafley v.

Sowders, 902 F.2d 480, 483 (6th Cir. 1990). The Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), preserves the traditional

exhaustion requirement, which mandates dismissal of a habeas petition containing claims that a

petitioner has a right to raise in the state courts but has failed to do so. Welch v. Burke, 49 F.Supp.2d

992, 998 (E.D. Mich.1999); see also Juliano v. Cardwell, 432 F.2d 1051, 1051 (6th Cir. 1970).


2
 The Court is “authorized to ‘take judicial notice of proceedings in other courts of record[.]’” Walburn v. Lockheed
Martin Corp., 431 F.3d 966, 972 n. 5 (6th Cir. 2005) (citations omitted).
3
 Petitioner has filed two other state-court appeals related to the underlying case which are discussed and included in
his pleadings. Neither alters the fact that his direct appeal remains open and thus his claims unexhausted. See, e.g.,
Memo. of Law at 48, ECF No. 1, PageID.48 (Petitioner’s appeal to Mich. Sup. Ct., Docket No. 157985, sought
“Superintending Control”); id. at 52, PageID.52 (Petitioner’s delayed application for leave to appeal in Mich. Sup.
Ct., Docket No. 159146, refers to Petitioner’s motions before the trial court pertaining to transcripts, forensic
evidence, and a request for an evidentiary hearing).


                                                        -2-
The failure to exhaust state court remedies may be raised sua sponte by a federal court. See Benoit

v. Bock, 237 F.Supp.2d 804, 806 (E.D. Mich. 2003); 28 U.S.C. § 2254(b)(3).

         Petitioner’s direct appeal remains pending in the Michigan Supreme Court. Accordingly,

he has failed to exhaust his state court remedies. Under these circumstances, a stay of Petitioner’s

case is not appropriate. A district court has the discretion to stay a habeas petition containing

unexhausted claims to allow the petitioner to present those claims to the state court in the first

instance. Rhines v. Weber, 544 U.S. 269 (2005). However, such a stay applies only to a petitioner

who shows “good cause for his failure to exhaust…” Id. at 278. Here, because the Michigan

Supreme Court has not ruled in Petitioner’s case, lack of exhaustion precludes relief under Rhines.

Furthermore, because AEDPA’s one-year limitations period has not yet been triggered, Petitioner

would not be prejudiced if his habeas petition were dismissed without prejudice pending the state

court’s ruling. Thus, a stay of the proceedings is not necessary or appropriate to preserve the federal

forum for Petitioner’s claims. See Schroeder v. Renico, 156 F.Supp.2d 838, 845–46 (E.D. Mich.

2001).

                                                   II.

         In addition to Petitioner’s failure to exhaust, his lengthy filings do not comply with the

rules governing a habeas corpus petition. If after exhaustion of his claims Petitioner seeks to return

to this Court for habeas relief, his petition must comply with all pertinent federal statutes and

procedural rules and should be submitted using the Court’s habeas form.

         The United States Supreme Court has held that a petition for writ of habeas corpus begins

with the filing of an application for habeas corpus relief – the equivalent of a complaint in an

ordinary civil case. Woodford v. Garceau, 538 U.S. 202, 208 (2003). Habeas petitioners must meet

the heightened pleading standards set forth in the Rules Governing Section 2254 Cases.




                                                 -3-
McFarland v. Scott, 512 U.S. 849, 855 (1994). The rules provide, in relevant part, that a habeas

petition must:

       (1) specify all the grounds for relief available to the petitioner;

       (2) state the facts supporting each ground;

       (3) state the relief requested;

       (4) be printed, typewritten, or legibly handwritten; and

       (5) be signed under penalty of perjury by the petitioner or by a person authorized to sign
           for the petitioner under 28 U.S.C. § 2242.

Rule 2(c), Rules Governing Section 2254 Cases.

       Additionally, the petition must “substantially follow either the form appended to [the

habeas] rules or a form prescribed by a local district court rule.” Rule 2(d), Rules Governing

Section 2254 Cases. “A prime purpose of Rule 2(c)’s demand that habeas petitioners plead with

particularity is to assist the district court in determining whether the State should be ordered to

‘show cause why the writ should not be granted.’” Mayle v. Felix, 545 U.S. 644, 656 (2005)

(citation omitted).

       Petitioner has not met the requirement that he “plead with particularity.” In lieu of a

succinct, clear statement of grounds for relief and the relief requested, Petitioner requests various

forms of discovery, an evidentiary hearing, and appointment of counsel. (ECF No. 1 at PageID.45).

The Court has authority to dismiss before service any petition in which it plainly appears that the

petitioner is not entitled to relief. Rule 4, Rules Governing Section 2254 Cases. If Petitioner seeks

to apply again for habeas relief, he is directed to follow the rules above.

                                                   III.




                                                -4-
       Accordingly, it is ORDERED that Petitioner’s case is DISMISSED without prejudice.

Petitioner may bring a new civil action by following the rules and filing a proper habeas petition

under 28 U.S.C. § 2254. The Court makes no determination as to the merits of any such petition.

       It is further ORDERED that a certificate of appealability is DENIED because reasonable

jurists would not find it debatable whether Petitioner had failed to exhaust available state court

remedies with respect to his claims.

       It is further ORDERED that permission to appeal in forma pauperis is DENIED as such

appeal would not be in good faith. See 28 U.S.C. § 1915(a)(3).

       It is further ORDERED that Petitioner’s motions for the appointment of counsel, to

compel discovery, and for an evidentiary hearing (ECF Nos. 3, 4, 5) are DENIED AS MOOT.




       Dated: February 14, 2020                                  s/Thomas L. Ludington
                                                                 THOMAS L. LUDINGTON
                                                                 United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon Jonathan E. Manwell #964587, EARNEST C. BROOKS
                        CORRECTIONAL FACILITY, 2500 S. SHERIDAN DRIVE,
                        MUSKEGON HEIGHTS, MI 49444 by first class U.S. mail on February
                        14, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW




                                                        -5-
